UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7251


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FERRELL BENJAMIN GIBBS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:03-cr-00609-GRA-1)


Submitted:   June 1, 2010                     Decided:   June 4, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ferrell Benjamin Gibbs, Appellant Pro Se. Kevin Frank McDonald,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ferrell    Benjamin    Gibbs     appeals    from    the     district

court’s orders denying his motions to recuse the district court

judge    and    to     vacate   the   criminal   judgment    as    void     and   to

terminate supervised release.              We have reviewed the record and

conclude        that     the    denial     of    relief     was     appropriate.

Accordingly, we affirm.           We deny Gibbs’ motion for a polygraph

examination and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court    and   argument     would   not   aid    the    decisional

process.

                                                                           AFFIRMED




                                         2